 
Exhibit 10.1
David M. Cordani
President and CEO
 
[cignalogoblk.jpg] 
 
  June 2, 2014
Routing  W2SLT
900 Cottage Grove Road
Hartford, CT 06152
 



 
Matthew G. Manders


Dear Matt:


Congratulations on your promotion with Cigna effective June 4, 2014.  I am
delighted to confirm your new compensation package as you assume the position of
President, U.S. Commercial Markets and Global Health Care Operations.


§
Base Salary – will increase to a pre-tax annualized rate of $675,000.  This
amount will be reviewed annually based on your performance and pay position
relative to the competitive market.



§
Annual Incentive – your annual target will increase to $750,000 for the 2014
performance year.  As you are aware, annual incentive is typically paid in the
first quarter of the year following the performance period and is not considered
earned until the date paid.



§
Long-Term Incentive – your annual long-term opportunity will become $2,100,000
and will continue to consist of the following two components:



 
-
Stock Options – grants are typically awarded in the first quarter each year and
may vary from 0 to 200% of target based on individual performance and
potential.  Options typically vest over a 3 year period and expire no later than
10 years after grant.  The 2015 annual target is $1,050,000.



 
-
Strategic Performance Shares (SPS) – grants are typically awarded in the first
quarter of each year and may vary from 0 to 200% of target based on individual
performance.  SPS awards are typically paid or vested three years after the
beginning of the performance period.  Awards are not considered earned until the
date paid or vested.  The 2015 annual target is $1,050,000.



§
Stock Ownership Guidelines – To align management and shareholder interests Cigna
executives are subject to stock ownership guidelines.  Your stock ownership
guideline for this position will become 300% of your new base salary.  You will
have five years from your promotion effective date to meet your new ownership
guideline.  Once you meet the guideline, you are expected to maintain it on a
continuous basis.



NEW TOTAL ANNUAL COMPENSATION
OPPORTUNITY:                             $3,525,000


Also, the following long-term incentive awards with an estimated present value
of $277,083 will be awarded to you:


 
§
a transitional SPS award with a grant date value $34,028; shares earned (paid)
in 2015 per the plan’s formula

 
 
§
a transitional SPS award with a grant date value $92,361; shares earned (paid)
in 2016 per the plan’s formula

 
 
§
a transitional SPS award with a grant date value $150,694; shares earned (paid)
in 2017 per the plan’s formula


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 The changes above have no impact on previously awarded bonuses, stock options
or SPS grants.  The compensation program elements – annual incentive, stock
options and strategic performance shares are those of our current program and
may be subject to modification or enhancement by the Board of Directors.  As an
executive of the company, your compensation will be subject to any future
program changes.



Matt, I look forward to continuing to partner with you.


Sincerely,


/s/ David M. Cordani


David M. Cordani


DMC/del


cc:
K. Gorodetzer
 
J. Murabito

 
 
 

--------------------------------------------------------------------------------
